Exhibit 10.20

REALOGY CORPORATION

OFFICER DEFERRED COMPENSATION PLAN

Amended and Restated Effective As Of January 1, 2008



--------------------------------------------------------------------------------

ARTICLE I—INTRODUCTION

1.1 Sponsorship

Realogy Corporation (“Company”), a corporation organized under the laws of the
State of Delaware, sponsors the Realogy Corporation Officer Deferred
Compensation Plan, a non-qualified deferred compensation plan for the benefit of
certain Participants and Beneficiaries (as defined herein).

1.2 Purpose of the Plan

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), and shall be interpreted and administered to the extent
possible in a manner consistent with such intent. The Plan is also intended to
comply with the American Jobs Creation Act of 2004 and Internal Revenue Code
Section 409A and the regulations and guidance thereunder and shall be
interpreted accordingly.

 

Page 1 of 12



--------------------------------------------------------------------------------

ARTICLE II—DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

2.1 Account shall mean, for each Participant, the hypothetical account
established for his or her benefit under Section 5.1.

2.2 Beneficiary shall mean the person(s) or entity designated by the Participant
to receive benefits under the Plan as the result of a Participant’s death.

2.3 Code shall mean the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection.

2.4 Compensation shall have the meaning set forth under the Realogy Corporation
Employee Savings Plan, as amended and restated from time to time, and
additionally any bonus payments to the extent determined by the Committee from
time to time in its sole discretion, but without regard to the limitations
provided under Code Section 401(a)(17).

2.5 Disability or Disabled shall mean (a) the inability of a Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (b) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Employer.
Notwithstanding the foregoing, a Participant shall be deemed Disabled if he or
she is determined to be totally disabled by the Social Security Administration.
The Plan Administrator shall determine whether or not a Participant is Disabled
based on such evidence as the Plan Administrator deems necessary or advisable.

2.6 Effective Date shall mean the date of this amendment and restatement, which
is January 1, 2008. The original effective date of the Plan is August 1, 2006.

2.7 Election Form shall mean the participation election form as approved and
prescribed by the Plan Administrator.

2.8 Elective Deferral shall mean the portion of Compensation which is deferred
by a Participant under Section 4.1.

2.9 Eligible Employee shall mean each employee as determined by the Employer in
its sole discretion.

2.10 Employer shall mean Realogy Corporation, any successor to all or a major
portion of the Employer’s assets or business which assumes the obligations of
the Employer, and each other entity that is affiliated with the Employer which
adopts the Plan with the consent of the Employer, provided that the Realogy
Corporation shall have the sole power to amend this Plan and shall be the Plan
Administrator if no other person or entity is so serving at any time.

2.11 Matching Deferral shall mean a deferral for the benefit of a Participant as
described in Section 4.2.

2.12 Participant shall mean any individual who participates in the Plan in
accordance with Article 3.

2.13 Plan shall mean this Realogy Corporation Officer Deferred Compensation
Plan, as amended from time to time.

 

Page 2 of 12



--------------------------------------------------------------------------------

2.14 Plan Administrator shall mean the person, persons or entity designated by
the Employer to administer the Plan and to serve as the agent for Employer. If
no such person or entity is so serving at any time, the Employer shall be the
Plan Administrator.

2.15 Plan Year shall mean the twelve consecutive month period ending each
December 31st.

2.16 Separation from Service shall mean a Participant’s retirement or other
termination of employment with the Employer and all of its affiliates (as
determined in accordance with Code Section 409A(2)(A)(i)). For this purpose, the
employment relationship shall be treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
(such as temporary employment by the government), except that if the period of
such leave exceeds six (6) months and the Participant’s right to reemployment is
not provided for by statute or contract, then the employment relationship shall
be deemed to have terminated on the first day immediately following such six
(6) month period.

2.17 Trust shall mean the trust, if established at the Employer’s discretion,
that identifies the Plan as a plan with respect to which assets are to be held
by the Trustee.

2.18 Trustee means the trustee or trustees under the Trust.

 

Page 3 of 12



--------------------------------------------------------------------------------

ARTICLE III—PARTICIPATION

3.1 Commencement of Participation

Any individual who elects to defer part of his or her Compensation in accordance
with Section 4.1 shall become a Participant in the Plan as of the date such
deferrals commence in accordance with Section 4.1.

3.2 Continued Participation

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account. Notwithstanding the foregoing,
Participation in respect of any calendar year is not a guarantee of
participation in respect of any future calendar year.

 

Page 4 of 12



--------------------------------------------------------------------------------

ARTICLE IV—ELECTIVE AND MATCHING DEFERRALS

4.1 Elective Deferrals

An individual who is an Eligible Employee on the Effective Date may, by
completing an Election Form and filing it with the Plan Administrator within
thirty (30) days following the Effective Date, elect to defer a percentage or
dollar amount of one or more payments of Compensation, on such terms as the Plan
Administrator may permit, which are earned and payable subsequent to the
effective date of the Election Form.

Any individual who becomes an Eligible Employee after the Effective Date may, by
completing an Election Form and filing it with the Plan Administrator within
thirty (30) days following the date on which the Plan Administrator gives such
individual written notice that the individual is an Eligible Employee, elect to
defer a percentage or dollar amount of one or more payments of Compensation
earned and payable subsequent to the effective date of the Election Form, on
such terms as the Plan Administrator may permit.

Any Eligible Employee who has not otherwise initially elected to defer
Compensation in accordance with this Section 4.1 may elect to defer a percentage
or dollar amount of one or more payments of Compensation, on such terms as the
Plan Administrator may permit, commencing with Compensation paid in the next
succeeding Plan Year, by completing an Election Form prior to the first day of
such succeeding Plan Year.

An election to defer a percentage or dollar amount of Compensation for any Plan
Year shall apply for subsequent Plan Years unless changed or revoked. A
Participant may change or revoke his or her future deferral election effective
as of the first day of any Plan Year by giving written notice to the Plan
Administrator before such first day (or any such earlier date as the Plan
Administrator may prescribe).

4.2 Matching Deferrals

After each payroll period, monthly, quarterly, or annually, at the Employer’s
discretion, with such discretion including the Employer retaining the right to
determine which Participants may receive such Matching Deferrals, the Employer
shall credit Matching Deferrals equal to the rate of Matching Contribution
selected by the Employer and multiplied by the amount of the Elective Deferrals
credited to the Participants’ Accounts for such period under Section 4.1.

 

Page 5 of 12



--------------------------------------------------------------------------------

ARTICLE V—ACCOUNTS

5.1 Accounts

The Plan Administrator shall establish an Account for each Participant
reflecting Elective Deferrals and Matching Deferrals, together with any
adjustments for income, gain or loss and any payments from the Account. At least
annually, the Plan Administrator shall provide the Participant with a statement
of his or her Account reflecting the income, gains and losses (realized and
unrealized), amounts of deferrals, and distributions of such Account since the
prior statement.

5.2 Investments

If a Trust is established at the Employer’s discretion, then the assets of the
Trust shall be invested in such investments as the Trustee shall determine. The
Trustee may (but is not required to) consider the Employer’s or a Participant’s
investment preferences when investing the assets attributable to a Participant’s
Account.

 

Page 6 of 12



--------------------------------------------------------------------------------

ARTICLE VI—VESTING

6.1 General

A Participant shall be immediately vested in, i.e., shall have a nonforfeitable
right to all Elective Deferrals and Matching Deferrals, including all income and
gain attributable thereto, credited to his or her Account.

 

Page 7 of 12



--------------------------------------------------------------------------------

ARTICLE VII—PAYMENTS

7.1 Election as to Time and Form of Payment

A Participant shall elect (on the Election Form used to elect to defer
Compensation under Section 4.1) the date at which the Elective Deferrals and
Matching Deferrals (including any earnings attributable thereto) will commence
to be paid to the Participant. Such date will be either a fixed date, which
shall be no earlier than five (5) years from the date such election is made or
shall be the date which is seven (7) months following the Participant’s
Separation from Service. The Employer may impose additional requirements on such
elections. The Participant shall also elect thereon for payments to be paid in
either:

 

  a. a single lump-sum payment; or

 

  b. annual installments over a period elected by the Participant up to 10
years, the amount of each installment to equal the balance of his or her Account
immediately prior to the installment divided by the number of unpaid
installments

Each such election will be effective for the Plan Year for which it is made and
succeeding Plan Years. Such election as to time and form of payment may not be
changed under any circumstances.

7.2 Change in Control

Regardless of any elections made pursuant to Section 7.1, each Participant shall
be paid his or her entire Account balance in a single lump sum as soon as
administratively practicable after a Change in Control. Change in Control shall
mean a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the Company’s assets, within the meaning
of Section 409A of the Code.

7.3 Death or Disability

Notwithstanding Section 7.1, as soon as possible following a Participant’s death
or Disability, that Participant’s or Participant’s Beneficiary shall be paid his
or her entire Account balance in a single lump sum regardless of any alternative
distribution form elected. Distribution will be made prior to the end of the
calendar year in which the death or Disability occurs, or, if later, by the
fifteenth (15) day of the third (3rd) calendar month following the death or
Disability.

7.4 Taxes

All federal, state or local taxes that the Plan Administrator determines are
required to be withheld from any payments made pursuant to this Article VII
shall be withheld.

7.5 Income Inclusion Under Section 409A of the Code

If the Internal Revenue Service or a court of competent jurisdiction determines
that Plan benefits are includible for federal income tax purposes in the gross
income of a Participant before his or her actual receipt of such benefits due to
a failure of the Plan to satisfy the requirements of Code Section 409A, the
Participant’s Account balance shall be distributed to the Participant in a lump
sum cash payment immediately following such determination or as soon as
administratively practicable thereafter; provided, however, that such payment
may not exceed the amount required to be included in income as a result of the
failure to satisfy the requirements of section 409A of the Code.

 

Page 8 of 12



--------------------------------------------------------------------------------

ARTICLE VIII—PLAN ADMINISTRATOR

8.1 Plan Administration and Interpretation

The Plan Administrator shall oversee the administration of the Plan. The Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, Beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan. The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual(s)
serving as Plan Administrator who is a Participant will not vote or act on any
matter relating solely to himself or herself. When making a determination or
calculation, the Plan Administrator shall be entitled to rely on information
furnished by a Participant, a Beneficiary, the Employer or the Trustee.

8.2 Powers, Duties, Procedures, Etc.

The Plan Administrator shall have such powers and duties, may adopt such rules
and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

8.3 Information

To enable the Plan Administrator to perform its functions, the Employer shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, retirement,
death, Separation from Service, and such other pertinent facts as the Plan
Administrator may require.

8.4 Indemnification of Plan Administrator

The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve as Plan Administrator (including
any such individual who formerly served as Plan Administrator) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Employer) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.

 

Page 9 of 12



--------------------------------------------------------------------------------

ARTICLE IX—AMENDMENT AND TERMINATION

9.1 Amendments

Subject to Code Section 409A and Section 9.3, the Employer, in its sole
discretion, by action of its Board or other governing body charged with the
management of the Employer, or its designee, may amend the Plan, in whole or in
part, at any time.

9.2 Termination of Plan

This Plan is strictly a voluntary undertaking on the part of the Employer and
shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Employer reserves the right to
terminate the Plan or terminate future participation in the Plan at any time, by
an instrument in writing which has been executed on the Employer’s behalf by its
duly authorized officer. Upon termination of the Plan, the Employer will pay to
Participants (or their beneficiaries) their Accounts in a lump sum not sooner
than twelve (12) months, and not later than twenty-four (24) months, after the
effective termination unless payment is to occur earlier under Article VII. Upon
the Employer’s decision to terminate future participation in the Plan, the
Employer will pay to Participants (or their beneficiaries) their Accounts at the
time and form on file in their Election Form. No new Elective Deferrals will be
made to the Plan. Under both actions, earnings will continue to be credited
until such time that a complete distribution has been made.

9.3 Existing Rights

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

 

Page 10 of 12



--------------------------------------------------------------------------------

ARTICLE X—MISCELLANEOUS

10.1 No Funding

The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

10.2 Non-assignability

None of the benefits, payments, proceeds or claims of any Participant or
Beneficiary shall be subject to any claim of any creditor of any Participant or
Beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
Beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan.

10.3 Limitation of Participants’ Rights

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.

10.4 Participants Bound

Any action with respect to the Plan taken by the Plan Administrator or the
Employer or the Trustee or any action authorized by or taken at the direction of
the Plan Administrator, the Employer or the Trustee shall be conclusive upon all
Participants and beneficiaries entitled to benefits under the Plan.

10.5 Receipt and Release

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Employer or the Trustee to follow the application of
such funds.

10.6 Governing Law

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the state of New York, without effect to conflicts of laws
provisions thereof. If any provision shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

10.7 Headings and Subheadings

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

Page 11 of 12